ROBERTSON, P. J.
The plaintiffs, having obtained a judgment against the said Harding Dredge *572Company for $398.02, debt, and $11.90, costs, upon which execution was issued and returned nulla bona, instituted a suit similar to that of DeField against the same defendants as herein (in which an opinion has this day been filed), met the same fate upon a demurrer to their petition and have appealed.
For the reasons assigned in that case, we reverse the judgment and remand the cause.
Farrington and Sturgis, JJ., concur.